Lf.S/..1 6 Wo~i:?.j #-- /77~0 71
                                                                                                    I
                                                                                {Zrtms£'{ Vtu/ 1-;;.. w JN/ -BuN I< ~;;(
                                                                                J/t9E> Fm le65
                                                                                j?P6~tn1/--;>,. //6~3

                                                                                                    t~rECrE~VED ~~
                                                                                               ©OOWN Of.CRIMINAl_ AI®PEAlS
                                                                                                             ~EP    o1 2015
                                                                                                     Alox~~~oo~,C~evk

  0 & 14 t                    &t.J   I ,F                my        tl o 7          WJ"Ztl          cJ   r
                                                                            Fot.J~DGD To ltfE (!§>c/~
                                                                                                                                              1
  ·1/i08it+6        t!_(?1(PV5                J7,q6 r{3.E/3t'-l
  ~F C!l{tmtJ\.ft4L                    rtff7tirtl.....5      -Ft 1            t?~a~ t tJ lj; D
11- eo P     f      &   ,:=      EiTJ./13'1'?     olliE e.        j    CJ   v   ~     (!    I? C9   t7 G    rz 14-t. 1 e /'-I
WtL.L-         13G,           ji{G-14/J,.-~               .11-/::Jt-:::J;?&-e..t!A-1 £(),




                                                                                 rF- /7 /;;;, CJ /_/
                                                                                Plfo~s:.= ?G/ilt o.Alt:;~
                                                                                Rf4-YY7 5€) vJO/I I

                                                                                ~'U)~